Citation Nr: 0503481	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychological 
disability.

2.  Entitlement to service connection for disability 
manifested by fatigue, memory loss, and thought disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and mother

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1987 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a psychological disability.

The veteran participated in a Board hearing in December 2004.  
The transcript of the aforementioned hearing has been 
associated with the claims folder.

The issue of unemployability, referenced by the veteran in 
May 2002, is referred back to the RO for further 
adjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND


?	This case is remanded to obtain a VA psychological 
examination.


The veteran served on active duty in the United States Army 
from November 1987 to November 1991.  

The veteran claims entitlement to service connection for a 
psychological disability.  Service medical records indicate 
that in June 1991 the veteran complained of frequent trouble 
sleeping and depression or excessive worry.  He sought 
psychiatric treatment in 1996 and was subsequently diagnosed 
with schizophrenia and major depression, undifferentiated 
type.

Although the veteran submitted to VA examinations in August 
1997 and February 2001, he has not had a VA examination where 
the examiner commented on the etiology of the aforementioned 
disorders.  The VA's duty to assist requires that the veteran 
be afforded a VA examination with respect to his 
disabilities, which should take into account the records of 
the veteran's prior medical history, and include an opinion 
as to the etiology of his disabilities before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).  Accordingly, the veteran's two claims for 
service connection should be remanded for VA examinations 
that comment on the nature and etiology of the two claimed 
disorders.  

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded for another VA 
examination.

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1131 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The veteran should be scheduled for a VA 
examination.  The claims folder, and a copy of this 
REMAND should be made available to the examiner in 
conjunction with the examination.  The examiner should 
determine the nature and likely etiology of any mental 
disorders found.  The examination report should include 
responses to the following:

a.  Based on the examination findings in 
conjunction with the review of the claims folder, 
provide diagnoses of all the veteran's mental 
disorders.

b.  Based on the examination findings in 
conjunction with the review of the claims folder, 
for each disorder identified in response to (a), 
state as precisely as possible the time of onset of 
such disorders.  

c.  Based on the examination findings in 
conjunction with the review of the claims folder, 
for each disorder identified in response to (a), 
state whether it is as least as likely as not that 
the disorder is the result of disease, injury, or 
other incident in service.

d.  Examine the veteran for objective or clinical 
evidence for his subjective complaints of fatigue, 
loss of memory and poor thinking.


e.  If any of the symptoms are objectively found, 
the examiner is to state any associated diagnoses.  
If such symptoms are not attributable to a known 
diagnosis, the examiner should so state.

2.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to service connection for a 
mental disability.  In the event that the claim is not 
resolved to the satisfaction of the appellant, the RO 
should issue a supplemental statement of the case, a 
copy of which should be provided the veteran, and his 
representative.  After they have been given an 
opportunity to submit additional argument, the case 
should be returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


